Bloodworti-i, J.
Tlie petition for certiorari in this case is fatally defective. No pauper affidavit was filed with, it, nor was a copy of the certiorari bond required by law incorporated in the petition, nor was a certified copy of such a bond attached to said petition as an exhibit, nor does the petition show that the bond alleged to have been given complied with any of the mandatory provisions of the act of 1910 (Park’s Ann. Code, § 5191(a) ). An allegation that the petitioner had given “ the bond required by law in such cases ” is a mere conclusion. Freeman v. City of La-Grange, 27 Ga. App. 46, 47 (107 S. E. 380), and cases cited; Russell v. City of Columbus, 25 Ga. App. 16 (102 S. E. 381); Williams v. City of Dublin, 24 Ga. App. 358 (100 S. E. 777); Powell v. City of Dublin, 24 Ga. App. 359 (100 S. E. 777); Andrews v. City of Edison, 21 Ga. App. 292 (94 S. E. 282); Johns v. City of Tifton, 122 Ga. 734 (50 S. E. 941). Under the rulings in the above and a number of other cases in this court, the judge did not err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.